Case: 15-12102     Date Filed: 01/26/2016   Page: 1 of 7


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 15-12102
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 9:98-cr-08005-DTKH-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JEFFREY STRINGER,
a.k.a. Jeffery Stringer,

                                                              Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 26, 2016)

Before TJOFLAT, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-12102     Date Filed: 01/26/2016   Page: 2 of 7


      Defendant Jeffrey Stringer, proceeding with counsel, appeals the district

court’s denial of his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendment 782 of the Sentencing Guidelines. After careful

review, we affirm.

I. BACKGROUND

      In 1998, a federal grand jury charged Defendant with: (1) manufacturing

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (“Count 1”); (2) possession

with intent to distribute cocaine base (“Count 2”), in violation of § 841(a)(1); and

(3) possession with intent to distribute cocaine, in violation of § 841(a)(1) (“Count

3”). Prior to trial, the Government filed a notice of enhancement based on

Defendant’s prior convictions pursuant to 21 U.S.C. § 851(a)(1). Defendant

proceeded to trial and a jury convicted him on all three counts in the indictment.

      In anticipation of sentencing, the probation officer prepared Defendant’s

Presentence Investigation Report (“PSR”). The PSR indicated that Defendant was

a career offender under U.S.S.G. § 4B1.1 because he had two prior convictions for

either a crime of violence or a controlled substance offense. Because the statutory

maximum for at least one of the Defendant’s present offenses was life

imprisonment, Defendant’s career offender status resulted in a base offense level

of 37. Receiving no reduction for acceptance of responsibility, Defendant’s total

offense level was 37. Due to his numerous prior convictions and his career


                                          2
               Case: 15-12102     Date Filed: 01/26/2016    Page: 3 of 7


offender designation, the PSR assigned Defendant a criminal history category of

VI. Based on a total offense level of 37 and a criminal history category of VI, the

PSR calculated Defendant’s initial guideline range as 360 months to life.

However, because the statutory mandatory minimum for Counts 1 and 2 was life,

Defendant’s guideline range for those counts was life imprisonment. As to Count

3, which carried a statutory maximum of 360 months, Defendant’s guideline range

was 360 months’ imprisonment.

      The district court sentenced Defendant to life imprisonment as to Counts 1

and 2, and 360 months’ imprisonment as to Count 3, to run concurrently with each

other. On appeal, we affirmed.

      In January 2015, Defendant filed a letter with the district court regarding his

eligibility for a sentence reduction. The district court construed his letter as a

motion for sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and Amendment

782 to the Sentencing Guidelines, and appointed the Office of the Federal Public

Defender to represent Defendant.

      The district court ultimately denied Defendant’s motion, concluding that, as

a career offender, Defendant was not eligible for a sentence reduction. Defendant

moved for reconsideration, which was denied by the district court. Defendant now

appeals from that decision, arguing that he is eligible for a sentence reduction

based on Amendment 782. He contends that the district court improperly relied on


                                           3
               Case: 15-12102     Date Filed: 01/26/2016    Page: 4 of 7


his status as a career offender in finding that he was ineligible for relief because

one of his predicate offenses was not a crime of violence in light of the Supreme

Court’s decision in Johnson v. United States, 576 U.S. at __, 135 S. Ct. 2551

(2015).

II. DISCUSSION

      We review de novo a district court’s legal conclusions on the scope of its

authority under § 3582(c)(2). United States v. Jones, 548 F.3d 1366, 1368 (11th

Cir. 2008). Under § 3582(c)(2), a district court may modify a term of

imprisonment when the original sentencing range has subsequently been lowered

as a result of an amendment to the Guidelines by the Sentencing Commission. 18

U.S.C. § 3582(c)(2).

      When determining whether a defendant is eligible for a sentence reduction, a

district court is to consider only the effect of the applicable guideline amendment,

and all other original sentencing determinations are to remain the same. United

States v. Bravo, 203 F.3d 778, 780–81 (11th Cir. 2000); see also Dillon v. United

States, 560 U.S. 817, 831 (2010) (holding that the alleged sentencing errors that the

Defendant sought to correct were not affected by the applicable guideline

amendment and were therefore outside the scope of the § 3582(c)(2) proceedings).

      In order to be eligible for a sentence reduction, a defendant must identify an

amendment to the Sentencing Guidelines that is listed in U.S.S.G. § 1B1.10(d).


                                           4
              Case: 15-12102     Date Filed: 01/26/2016   Page: 5 of 7


U.S.S.G. § 1B1.10(a)(1). However, a district court may not use a guideline

amendment to reduce a defendant’s sentence unless the amendment actually lowers

the defendant’s applicable guideline range. Id. 1B1.10(a)(2)(B); id. § 1B1.10,

comment. (n.1(A)). Moreover, in cases where a guideline amendment would lower

a defendant’s otherwise-applicable guideline range, the district court lacks

jurisdiction to consider a § 3582(c)(2) motion if the defendant’s guideline range

was based on a statutory mandatory minimum sentence. United States v. Liberse,

688 F.3d 1198, 1201 (11th Cir. 2012); United States v. Mills, 613 F.3d 1070,

1076–78 (11th Cir. 2010).

      Amendment 782 reduced the base offense level for most drug offenses by

two levels. See U.S.S.G. § 1B1.10(d); U.S.S.G. App. C, Amend. 782 (2014).

Amendment 782 did not make any changes to U.S.S.G. § 4B1.1, the career

offender guideline. See U.S.S.G. App. C, Amend. 782 (2014).

      When a defendant is sentenced as a career offender, his base offense level is

determined by § 4B1.1, not under the Drug Quantity Table set forth in U.S.S.G.

§ 2D1.1(c). U.S.S.G. § 4B1.1; United States v. Moore, 541 F.3d 1323, 1327 (11th

Cir. 2008). In Moore, we considered whether defendants who were sentenced as

career offenders under § 4B1.1 were eligible for § 3582(c)(2) relief in light of

Amendment 706, which like Amendment 782, lowered the § 2D1.1(c) base offense

levels for certain quantities of crack cocaine. 541 F.3d at 1325. We held that the


                                          5
                 Case: 15-12102         Date Filed: 01/26/2016         Page: 6 of 7


defendants did not qualify for § 3582(c)(2) relief because Amendment 706 had no

effect on their applicable guideline ranges, which had been calculated under

§ 4B1.1. Id. at 1327–28, 1330; see also United States v. Lawson, 686 F.3d 1317,

1321 (11th Cir. 2012) (holding that Moore remained binding precedent and that

Amendment 750 did not lower the guideline range for career offenders).

        Here, the district court did not err in denying Defendant’s § 3582(c)(2)

motion. Defendant’s total offense level and applicable guideline range were not

based on the drug quantity offense levels in § 2D1.1, but instead were based on the

career offender level in § 4B1.1. Because Defendant’s guideline range was not

based on the drug quantity guidelines, Amendment 782 did not lower the

sentencing range upon which Defendant’s sentence was based. 1 See Lawson, 686

F.3d at 1321; Moore, 541 F.3d at 1327–28, 1330.

        Defendant argues for the first time on appeal that his amended guideline

range should be calculated without respect to his career offender designation given

the Supreme Court’s decision in Johnson. We review sentencing challenges raised

for the first time on appeal for plain error. 2 United States v. Moreno, 421 F.3d


1
  Notwithstanding Defendant’s career offender designation, Defendant would also be ineligible
for a sentence reduction with respect to Counts 1 and 2 because his applicable guideline range
was based on the statutory mandatory minimum term of life imprisonment. Liberse, 688 F.3d at
1201. He would, however, be eligible for a sentence reduction as to Count 3 because his
guideline range was not based on any statutory mandatory minimum sentence.
2
  Under plain error review, we will reverse where there is “(1) an error (2) that is plain and
(3) that has affected the defendant’s substantial rights; and . . . (4) the error seriously affects the
                                                   6
                Case: 15-12102        Date Filed: 01/26/2016       Page: 7 of 7


1217, 1220 (11th Cir. 2005). But Defendant cannot show that the district court

erred plainly, or otherwise, because the district court was only permitted to

consider the effect of the guideline amendment and was required to leave all

original sentencing determinations intact. Bravo, 203 F.3d at 780–81; see also

Dillon, 560 U.S. at 831. In short, Defendant cannot challenge his career offender

designation in a § 3582(c)(2) proceeding. Accordingly, the district court

committed no error in concluding that Defendant was ineligible for a sentence

reduction under § 3582(c)(2) and Amendment 782.

       AFFIRMED.




fairness, integrity, or public reputation of judicial proceedings.” United States v. Madden, 733
F.3d 1314, 1322 (11th Cir. 2013).
                                                7